NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

   TDE PETROLEUM DATA SOLUTIONS, INC.,
             Plaintiff-Appellant

                           v.

  AKM ENTERPRISE, INC., DBA MOBLIZE, INC.,
             Defendant-Appellee
           ______________________

                      2016-1004
                ______________________

   Appeal from the United States District Court for the
Southern District of Texas in No. 4:15-cv-01821, Judge
Gray H. Miller.
                ______________________

               Decided: August 15, 2016
               ______________________

   MALCOLM EDWIN WHITTAKER, Whittaker Law Firm,
Houston, TX, argued for plaintiff-appellant.

   PETER E. MIMS, Vinson & Elkins LLP, Houston, TX,
argued for defendant-appellee. Also represented by
JEFFREY TA-HWA HAN, Austin, TX.
               ______________________

 Before LOURIE, WALLACH, and HUGHES, Circuit Judges.
2    TDE PETROLEUM DATA SOLUTIONS     v. AKM ENTERPRISE, INC.



HUGHES, Circuit Judge.
    TDE sued Moblize for infringement of a patent di-
rected to processing sensor data on an oil well drill. The
district court dismissed the suit on the pleadings, finding
that the asserted claims are patent-ineligible under 35
U.S.C. § 101. We agree and affirm the district court’s
judgment.
                              I
    TDE and Moblize are competitors that provide ser-
vices to oil drilling companies. TDE filed suit against
Moblize in the United States District Court for the South-
ern District of Texas, alleging that Moblize infringes U.S.
Patent 6,892,812.
     The ’812 patent describes various processes for de-
termining the state of an oil well drill. The disclosed
processes start by receiving data from sensors deployed on
the oil well, such as an RPM sensor that detects the
number of revolutions per minute of the drill string (on
which the drill bit is affixed), or a fluid pressure sensor
that detects the pressure of drilling fluid in the stand
pipe. See ’812 patent, col. 4–5. After receiving this sensor
data, the processes then validate the data, i.e., accept
data that is within an expected range and discard data
that is expected to be erroneous. See id. at col. 6 ll. 30–47.
Finally, based on the valid sensor data, the processes
determine what the present state of the oil well drill is,
e.g., drilling, sliding, or bore hole conditioning. See id. at
col. 6 l. 48–col. 7 l. 24. The ’812 patent discloses several
specific flowcharts that may be used in this last step to
determine the state of the oil well drill. See id. at Figs. 3,
4, 5A, and 5B.
    The parties agree that claim 1 of the ’812 patent is
representative:
    1. An automated method for determining the
    state of a well operation, comprising:
TDE PETROLEUM DATA SOLUTIONS      v. AKM ENTERPRISE, INC.   3



        storing a plurality of states for a well opera-
    tion;
        receiving mechanical and hydraulic data re-
    ported for the well operation from a plurality of
    systems; and
        determining that at least some of the data is
    valid by comparing the at least some of the data to
    at least one limit, the at least one limit indicative
    of a threshold at which the at least some of the
    data do not accurately represent the mechanical
    or hydraulic condition purportedly represented by
    the at least some of the data; and
        when at least some of the data are valid,
    based on the mechanical and hydraulic data, au-
    tomatically selecting one of the states as the state
    of the well operation.
    Moblize moved for dismissal of the suit under Federal
Rule of Civil Procedure 12(b)(6), on the theory that the
claims are patent-ineligible under § 101. The district
court granted the motion, finding that the claims are
directed to the abstract idea of “storing data, receiving
data, and using mathematics or a computer to organize
that data and generate additional information,” J.A. 9,
and that the claims fail to recite an inventive concept
beyond that abstract idea.
    TDE appeals. We have jurisdiction under 28 U.S.C.
§ 1295(a)(1).
                             II
    This court reviews a district court’s dismissal for fail-
ure to state a claim under the law of the regional circuit.
See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359,
1362 (Fed. Cir. 2015). The Fifth Circuit reviews challeng-
es to a dismissal for failure to state a claim under FRCP
12(b)(6) de novo, taking the allegations of the complaint to
4    TDE PETROLEUM DATA SOLUTIONS    v. AKM ENTERPRISE, INC.



be true. See Scanlan v. Texas A&M Univ., 343 F.3d 533,
536 (5th Cir. 2003). This court reviews the district court’s
determination of patent eligibility under § 101 de novo.
See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d
1245, 1255 (Fed. Cir. 2014).
                             III
    A patent may be obtained for “any new and useful
process, machine, manufacture, or composition of matter,
or any new and useful improvement thereof,” 35 U.S.C.
§ 101, but “[l]aws of nature, natural phenomena, and
abstract ideas are not patentable.” Alice Corp. v. CLS
Bank Int’l, 134 S. Ct. 2347, 2354 (2014). The now-
familiar Alice test instructs that a patent claim is ineligi-
ble under § 101 if (1) the claim is “directed to one of those
patent-ineligible concepts” (i.e., a law of nature, natural
phenomena, or abstract idea) and (2) the claim elements,
when considered “both individually and ‘as an ordered
combination’” do not “‘transform the nature of the claim’
into a patent-eligible application.” Id. at 2355 (quoting
Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132
S. Ct. 1289, 1296–98 (2012)).
    Turning to the first step of the Alice inquiry, we con-
clude that claim 1 is directed to an abstract idea. The
steps of claim 1 recite operations performed by any gen-
eral-purpose computer. As we recently reiterated in
Electric Power Group, LLC v. Alstom S.A., No. 2015-1778,
2016 WL 4073318, at *3 (Fed. Cir. Aug. 1, 2016), claims
generally reciting “collecting information, analyzing it,
and displaying certain results of the collection and analy-
sis” are “a familiar class of claims ‘directed to’ a patent-
ineligible concept.” Claim 1 of the ’812 patent recites all
but the “displaying” step. Therefore, it is evident from
our precedent that claim 1 is the sort of data gathering
and processing claim that is directed to an abstract idea
under step one of the Alice analysis. See, e.g., id.; OIP
Techs., 788 F.3d at 1363; Digitech Image Techs., LLC v.
TDE PETROLEUM DATA SOLUTIONS   v. AKM ENTERPRISE, INC.    5



Elecs. For Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir.
2014).
     Turning to the second step of the Alice inquiry, we
find nothing in claim 1 that adds anything more to the
abstract idea of storing, gathering, and analyzing data.
TDE does not and cannot argue that storing state values,
receiving sensor data, validating sensor data, or deter-
mining a state based on sensor data is individually in-
ventive. And none of TDE’s arguments show that some
inventive concept arises from the ordered combination of
these steps, which, even if true, would be unpersuasive
given that they are the most ordinary of steps in data
analysis and are recited in the ordinary order. While the
specification arguably provides specific embodiments for
the step of “automatically selecting one of the states as
the state of the well operation,” claim 1 recites none of
those details. Instead, claim 1 simply recites generic
computer functions that amount to nothing more than the
goal of determining the state of an oil well operation. As
we discussed at greater length in Electric Power, the
claims of the ’812 patent recite the what of the invention,
but none of the how that is necessary to turn the abstract
idea into a patent-eligible application. See Electric Power,
2016 WL 4073318, at *4–5. Therefore, we find that claim
1 is patent-ineligible under § 101. 1




   1     Although TDE asserted the other 114 claims con-
tained in the ’812 patent, it made no attempt in either its
briefs or at oral argument to distinguish those claims
from representative claim 1, other than to state that the
systems (reciting generic hardware) are different from the
methods. See Oral Argument at 5:00–6:40 (July 5, 2016),
available     at    http://oralarguments.cafc.uscourts.gov/
default.aspx?fl=2016-1004.mp3.       Those arguments are
insufficient to demonstrate eligibility under § 101.
6    TDE PETROLEUM DATA SOLUTIONS   v. AKM ENTERPRISE, INC.



                           IV
   For these reasons, we affirm the district court’s judg-
ment finding claims 1–115 patent-ineligible under § 101.
                      AFFIRMED